Clarke, P. J. (dissenting):
I dissent from the affirmance of this judgment as modified upon the ground that the act of the janitor in assaulting the little girl upon the public street over which neither he nor the defendant had any control was not an act done within the scope of the janitor’s employment nor in furtherance of his master’s business, nor within his express or implied authority, nor was it incident to the performance of the duties intrusted to him by the defendant.
Judgments reversed and new trials ordered, with costs to appellants to abide event, unless plaintiffs stipulate to reduce verdicts to the sums stated in opinion; in which event the judgments as so modified and the orders appealed from are affirmed, without costs. Orders to be settled on notice.